Exhibit 10.30

 

MoSys, Inc.

755 N. Mathilda Ave.

Suite 100

Sunnyvale, California  94085

 

July 31, 2008

 

David DeMaria

 

Dear David:

 

I am pleased to offer you a position with MoSys, Inc. (“MoSys” or the “Company”)
as Vice President of Business Operations (“VP of Ops”), subject to ratification
by the Company’s board of directors.  This offer letter (the “Agreement”) sets
forth the terms and conditions of the Company’s offer of employment.  This is
intended to be a binding agreement, and if the terms contained in this Agreement
are acceptable to you, please acknowledge your acceptance by signing in the
signature block, below.  The Company’s offer of employment is conditioned upon:
(1) your presenting evidence of your authorization to work in the United States
and your identity sufficient to allow the Company to complete the I-9 form
required by law within three business days of the commencement of your
employment with the Company; (2) your consent to, and satisfactory completion
of, a background check;  (3) your completion of the Company’s standard Directors
and Officers Questionnaire and the Company’s satisfactory review of your
responses and (4) your execution of the Company’s standard form of Employment
Confidential Information and Invention Assignment Agreement.

 

As VP of Ops, you will report directly to the Company’s CEO and President.  Your
starting salary will be approximately $8,833 semi-monthly ($212,000 on an
annualized basis) for this exempt position.  You will also be eligible for a
bonus plan (a “Bonus Plan”), such Bonus Plan to be mutually agreed upon by you
and the Company’s CEO and President and subject to approval of the Compensation
Committee of the Board of Directors.  For fiscal year 2008, your targeted
compensation under the Bonus Plan will be $25,000, payable in January 2009,
subject to your achievement of the objectives of the Bonus Plan, such objectives
to be mutually agreed upon by you and the Company’s CEO and President.  Your
base salary and bonus payments will be paid in accordance with the Company’s
normal payroll procedures and will be subject to applicable withholding required
by law.

 

In addition, you will be granted an option to purchase 275,000 shares of the
Company’s common stock, subject to approval by the Compensation Committee of the
board of directors and your execution of the Company’s standard form of stock
option agreement.  The options will vest 25% at the end of one year of
employment and the

 

--------------------------------------------------------------------------------


 

remaining shares in thirty-six equal monthly installments thereafter, subject in
all events to your continuous employment by the Company.  The per share exercise
price of the option shall be the fair market value of the Company’s common stock
on the date of grant.  These options will be granted as new employment
inducement grants under the NASDAQ Marketplace Rules and not pursuant to the
Company’s existing option plan.

 

Upon the commencement of your employment, the Company will enter into a
Change-in-Control agreement with you, a copy of which is attached for your
reference, which in certain circumstances will provide for acceleration of
vesting of stock options granted to you by the Company.

 

You also will be eligible to participate in the Company’s employee benefit
plans, including our standard major medical, dental, life, short and long term
disability, vision insurance benefits, our flexible benefit plan, paid holidays,
personal time off (PTO) and 401(k) plan.  You will be reimbursed on a regular
basis for reasonable, necessary and properly documented business and travel
expenses incurred for the purpose of conducting the Company’s business.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment.  As a result, you are free to resign
at any time, for any reason or for no reason.  Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that all such disputes shall
be fully and finally resolved by binding arbitration as provided in the Mutual
Agreement to Arbitrate, a copy of which is attached for your reference.  You
agree to execute and deliver the Mutual Agreement to Arbitrate in connection
with your acceptance of this offer letter.

 

This  Agreement, along with the applicable stock option agreement and Mutual
Agreement to Arbitrate between you and the Company, together with the Company’s
standard employment policies and procedures in effect from time to time
constitute the entire terms of your employment with the Company and supersede
all prior representations or agreements, whether written or oral.  This
Agreement is to be governed by California law.  To the extent that any of the
terms of this Agreement or any of the foregoing agreements conflict with the
Company’s standard employment policies and procedures in effect from time to
time, the former shall govern.  This Agreement may not be modified or amended
except by a written agreement signed by the Chief Executive Officer of the
Company and you.

 

To indicate your acceptance of the Company’s offer, please sign and date this
Agreement in the space provided below and return it to me.  This offer will
expire on Friday, August 1, 2008 at 5:00 p.m.  Your start date will be
August 18, 2008 or sooner dependent on your completion of responsibilities at
your current employer.

 

2

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

/s/ James Sullivan

 

James Sullivan

 

CFO

 

ACCEPTED AND AGREED TO

 

This 31st day of July 2008

 

 

 

 

 

  /s/ David DeMaria

 

 

David DeMaria

 

 

3

--------------------------------------------------------------------------------